 516305 NLRB No. 56DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The complaint in Case 6±CB±8042 further alleged that the Re-spondent threatened to enforce the rule against employees if they
crossed a picket line of the Respondent and returned to work for
Valley.United Mine Workers of America (Canterbury CoalCompany) and Steve G. Meso and Timothy L.BoartsUnited Mine Workers of America and Aloe CoalCompany and Valley Coal Company. Cases 6±CB±7601, 6±CB±7779, 6±CB±8039, and 6±CB±
8042October 31, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn a charge filed by Steve G. Meso on March 2,1988, the General Counsel of the National Labor Rela-
tions Board issued a complaint on October 14, 1988,
against the United Mine Workers of America, AFL±
CIO (the Respondent), alleging that the Respondent
has violated Section 8(b)(1)(A) of the National Labor
Relations Act by maintaining and enforcing a rule
against Meso, after he resigned his union membershipand returned to work, that requires him to reimburse
the Respondent for all strike benefits that he received
while he was on strike against his Employer, Canter-
bury Coal Company (Canterbury). On a charge filed
by Timothy L. Boarts on November 8, 1988, the Gen-
eral Counsel issued a consolidated amended complaint
on December 22, 1988, against the Respondent, incor-
porating the complaint allegations regarding Meso, and
further alleging that the Respondent unlawfully main-
tained and enforced the same rule against Boarts. On
a charge filed by Aloe Coal Company (Aloe) on No-
vember 2, 1989, and by Valley Coal Company (Val-
ley) on November 6, 1989, the General Counsel issued
separate complaints on February 14, 1990, against the
Respondent, alleging that the Respondent has violated
Section 8(b)(1)(A) by maintaining the same strike ben-
efits rule vis-a-vis their employees1On the same date,the General Counsel issued an order consolidating all
the complaints. Thereafter, the Respondent filed a
timely answer admitting in part and denying in part the
allegations in the consolidated complaint.On July 19, 1990, the Respondent, the GeneralCounsel, the Charging Parties, and Canterbury filed a
stipulation of facts and joint motion to transfer these
proceedings directly to the Board. The parties agree
that the charges, complaints, answers, and stipulation,
with attached exhibits, shall constitute the entire record
in these cases and that no oral testimony is necessary
or desired by any of the parties. The parties further
agree that the stipulation has been entered into by them
for the purpose of the above-entitled matters only. Theparties waive a hearing before an administrative lawjudge, the making of findings of fact and conclusions
of law by an administrative law judge, and the
issuance of a decision by an administrative law judge,
and agree to submit these cases directly to the Board
for findings of fact, conclusions of law, and the
issuance of a Decision and Order.On September 14, 1990, the Deputy Executive Sec-retary, by direction of the Board, issued an order grant-
ing the motion, approving the stipulation, and transfer-
ring the proceeding to the Board. Thereafter, the Re-
spondent, the General Counsel, and Charging Parties
Aloe and Valley filed briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record and briefs, the Board makes thefollowingFINDINGSOF
FACTI. JURISDICTIONCanterbury Coal Company, a Pennsylvania corpora-tion with an office and place of business in Avonmore,
Pennsylvania, has been engaged in the business of
mining, hauling, and selling coal. During the 12-month
period ending February 29, 1988, in the course and
conduct of its business, it sold and shipped from its
Avonmore facility products, goods, and materials val-
ued in excess of $50,000 directly to points outside the
Commonwealth of Pennsylvania.Aloe Coal Company, a Pennsylvania corporationwith an office and place of business in Findlay Town-
ship, Pennsylvania, has been engaged in the business
of mining and selling coal. During the 12-month pe-
riod ending October 31, 1989, in the course and con-
duct of its business, it purchased and received at its
Findlay Township facility products, goods, and mate-
rials valued in excess of $50,000 directly from points
outside the Commonwealth of Pennsylvania. During
the same 12-month period, Aloe Coal Company sold
and shipped from its Findlay Township facility prod-
ucts, goods, and materials valued in excess of $50,000
directly to United Pittsburgh Coal Sales, Inc., a cor-poration with an office and place of business in Nev-
ille Island, Pennsylvania, where it has been engaged in
a coal brokerage business. During the 12-month period
ending October 31, 1989, United Pittsburgh Coal
Sales, Inc., in the course and conduct of its business,
performed services valued in excess of $50,000 for
various enterprises in States other than the Common-
wealth of Pennsylvania.Valley Coal Company, a Pennsylvania corporationwith an office and place of business in Alverda, Penn-
sylvania, has been engaged in the business of mining
and selling coal. During the 12-month period ending
October 31, 1989, in the course and conduct of its 517MINE WORKERS (CANTERBURY COAL)2Attached to the stipulation as exhibits are letters dated February2, 1988, to Meso and September 2, 1988, to Boarts requiring them
to reimburse the Respondent $61,418.08 and $31,294, respectively.business, it sold and shipped from its Alverda facilitiesproducts, goods, and materials valued in excess of
$50,000 directly to Pennsylvania Electric Company, a
corporation with an office and place of business in
Homer City, Pennsylvania, where it has been engaged
as a public utility in the generation, transmission, dis-
tribution, and sale of electricity. During the 12-month
period ending October 31, 1989, Pennsylvania Electric
Company, in the course and conduct of its business,
derived gross revenues in excess of $250,000 and sold
and shipped from its Homer City facility products,
goods, and materials valued in excess of $50,000 di-
rectly to points outside the Commonwealth of Pennsyl-
vania.Accordingly, in agreement with the stipulation of theparties, we find that Canterbury Coal Company, Aloe
Coal Company, and Valley Coal Company are employ-
ers engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act and that the Respond-
ent is a labor organization within the meaning of Sec-
tion 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. FactsThe Respondent is the representative of certain em-ployees at Canterbury, Aloe, and Valley. In 1983 the
Respondent amended its constitution to include a pro-
vision establishing a Selective Strike Fund to be fi-
nanced by a special assessment of its members. The
stated purpose of the fund is to aid members engaged
in selective strikes and in cases of lockouts related to
a selective strike. Strike benefits from this fund are
distributed to striking members through the Respond-
ent's Selective Strike Assistance Program (SSAP).In October 1987 the Respondent approved a set ofrevised guidelines to govern the administration and
distribution of benefits through the SSAP. The revised
guidelines provide in pertinent part:3. Strike Assistance shall be available, UPON AP-PLICATION, to all working members in the af-
fected operation and local who are in good stand-
ing before a strike begins and who participate in
the strike under the rules established by the Inter-
national Union. Payment of strike assistance is
also subject to the condition that the recipient
shall observe the selective strike during its entire
duration.....
7. Any member who undermines the selectivestrike strategy by going to work in a non-union
mine or other non-union company within the ju-
risdiction of the International Constitution shall be
terminated from the selective strike program for
the duration of the current selective strike. Any-
one who was a recipient of strike assistance andreturns to work during the selective strike shallowe the International Union reimbursement of all
strike assistance previously paid him/her during
the strike (including medical costs).After authorization by the Respondent's president ofa selective strike at a mining operation, union members
who choose to participate in the strike are eligible to
apply for receipt of strike benefits from the SSAP. Par-
ticipation in the SSAP is voluntary and members who
choose to refrain from participating in the SSAP may
retain their membership and participate in all strike ac-
tivities without being assessed a fine or penalty. Some
members on selective strike have declined to enroll in
the program.Members who wish to participate in the SSAP re-ceive a copy of the SSAP guidelines when they apply
for strike benefits and agree in writing that if they are
accepted into the program they will abide by the terms
set forth therein. Under the guidelines, an accepted
participant becomes bound to refrain from working for
the struck employer, as well as any other nonunion
mine or nonunion company within the Respondent's
jurisdiction. If a participating member accepts employ-
ment with a nonunion mine or nonunion company dur-
ing the strike, the receipt of SSAP benefits terminates.
However, if during the strike, a participating member
returns to work for the struck employer, the member,
pursuant to rule 7 of the SSAP, must repay all strike
benefits previously received, regardless of whether the
individual resigned from the Respondent prior to re-
turning to work.Rule 7 of the SSAP is in effect and applies to allemployees represented by the Respondent engaged in
selective strikes at Canterbury, Aloe, and Valley. Dur-
ing the relevant time period, the Respondent has
sought enforcement of the reimbursement provision of
rule 7 against strikers after they resigned their union
membership and returned to work at their struck em-
ployer, and has indicated that in the future it will in-
voke rule 7 against members who resign from the Re-
spondent and return to work2Further, at Valley, wherea selective strike has been ongoing since August 1989,
members on strike were told by a Respondent official
in November of that year that if they resigned their
membership and returned to work for Valley during
the strike, the reimbursement provision of rule 7 would
be enforced against them.B. Contentions of the PartiesThe General Counsel and the Charging Party Em-ployers contend that the reimbursement provision of
rule 7 constitutes a monetary penalty which unlawfully
restrains and coerces employees who choose to exer- 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3In Machinists Lodge 405 (Boeing Co.) v. NLRB, 412 U.S. 84(1973), the Court applied its decision in Granite State and held thata union violated Sec. 8(b)(1)(A) by fining employees who resigned
before returning to work.4In Scofield the Court stated that ``§ 8(b)(1) leaves a union freeto enforce a properly adopted rule which reflects a legitimate union
interest, impairs no policy Congress has imbedded in the labor laws,
and is reasonably enforced against members who are free to leave
the union and escape the rule.'' 394 U.S. at 430.cise their Section 7 right to resign their union member-ship and refrain from taking part in strike activity.The Respondent contends that the reimbursementprovision of rule 7 does not restrict resignations and
advances the legitimate union interest of preserving its
strike fund for the benefit of those remaining on strike.
Further, the Respondent contends that SSAP partici-
pants voluntarily assume a contractual obligation to
disgorge all strike benefits if they return to the struck
employer during the strike and that holding them to
that obligation does not interfere with their Section 7
right to refrain from concerted activity. Finally, the Re-
spondent asserts that the SSAP involves an internal
union matter over which the Board has no jurisdiction.C. Discussion and ConclusionsThe Respondent concedes that it enforced the reim-bursement provision of rule 7 against strikers, includ-
ing Meso and Boarts, who had received SSAP benefits
and then resigned from the Respondent and returned to
work for their struck employer. The Respondent fur-
ther concedes that it will continue to enforce the provi-
sion against similarly situated striking employees who
resign from the Respondent and return to work for
their struck employer. For the reasons set forth below,
we find that the Respondent, by maintaining, enforc-
ing, and threatening to enforce rule 7 to collect money
from former members who had tendered valid resigna-
tions before returning to work for their struck em-
ployer, has violated Section 8(b)(1)(A).The seminal Board decision in this area is Machin-ists Local 1414 (Neufeld Porsche-Audi), 270 NLRB1330 (1984), which was affirmed in principle by the
Supreme Court in Pattern Makers League v. NLRB,473 U.S. 95 (1985). In Neufeld the Board found thatthe union violated Section 8(b)(1)(A) by imposing a
fine on an employee who attempted to resign from the
union before returning to work where the union's con-
stitution prohibited resignations. After reviewing a
quartet of Supreme Court decisions that examined the
authority of unions to enforce their rules against mem-
bers and former members, the Board found that the
union's conduct interfered with two fundamental statu-
tory rights embodied in Section 7: the right to refrain
from strikes and the right to resign union membership.
Accordingly, it concluded that the union's constitu-
tional restriction on resignations ``as well as any other
restriction a union may impose on resignation, is in-
valid, and that the Respondent violated Section
8(b)(1)(A) by imposing a fine'' against the employee.
Id. at 1331.Of particular relevance to our decision in this caseis the Board's reliance in Neufeld on the SupremeCourt's decision in NLRB v. Textile Workers Local1029, Granite State Joint Board, 409 U.S. 213 (1972),in which the Court held that union fines of formermembers for crossing picket lines and working duringa strike following lawful resignations violated Section
8(b)(1)(A)3In Granite State union members voted tostrike shortly before their contract expired and then
adopted a rule that any member guilty of ``aiding or
abetting'' the employer would be fined. Over the next
12 months several members resigned from the union
and returned to work but were tried and fined by the
union for violating the rule. The Court, reiterating the
test first articulated in Scofield v. NLRB, 394 U.S. 423,430 (1969), for evaluating the lawfulness of a union
rule and its enforcement,4struck down the rule and thefines with the following language:The Scofield case indicates that the power ofthe union over the member is certainly no greater
than the union-member contract. Where a member
lawfully resigns from a union and thereafter en-
gages in conduct which the union rule proscribes,
the union commits an unfair labor practice when
it seeks enforcement of fines for that conduct.
That is to say, when there is a lawful dissolution
of a union-member relation, the union has no
more control over the former member than it has
over the man in the street. [409 U.S. at 217.]Although the rule in Granite State was properly adopt-ed and reflected a legitimate union interest, thereby
satisfying the first prong of the Scofield test, the ruleran afoul of the final two prongs and was thus unlaw-
ful because it impaired the Section 7 right of employ-
ees ``to refrain from any or all'' concerted activities
and because it was enforced against those who tried to
leave the union and escape the rule. Finally, in reject-
ing the union's contention that the rule was lawful be-
cause the union possessed a legitimate interest in pre-
serving strike solidarity, the Court stated (409 U.S. at
217±218):Events occurring after the calling of a strike mayhave unsettling effects, leading a member who
voted to strike to change his mind. The likely du-
ration of the strike may increase the specter of
hardship to his family; the ease with which the
employer replaces the strikers may make the
strike seem less provident....[W]e conclude that the vitality of [Sec.] 7 requiresthat the member be free to refrain in November
from the actions he endorsed in May and that his 519MINE WORKERS (CANTERBURY COAL)5Rule 7 does provide that an individual who goes to work for anonunion mine or other nonunion employer within the jurisdiction
of the Respondent's constitution during the selective strike is no
longer eligible for SSAP benefits. The maintenance and enforcement
of this rule is not alleged to be unlawful.6Under these circumstances, we need not decide whether a strikebenefit repayment rule which applied to those employees who re-
ceived any substantial earnings from any employment during a strike
would also be unlawful.7The Respondent contends, however, that the reimbursement re-quirement is not a penalty, but is nothing more than the restoration
of the status quo ante of privately contracting parties. We disagree.
The payment of periodic benefits to an employee under the SSAP
obviously is the quid pro quo for that employee's refraining fromreturning to work during the period covered for the struck employer,and no doubt acts as a substantial inducement in that regard. By
striking, the employee gives up wages and benefits he would have
received had he gone through the picket line. The SSAP implicitly
acknowledges this continuing hardship by partially compensating the
employee for those periodic losses. Thus, the requirement that the
employee pay back the entire amount of the SSAP benefits, if, for
example, he decides that after months of unemployment he and his
family can no longer subsist on his income as a striker, does not
restore the status quo ante. The employee cannot get back his lost
wages and benefits. He must nonetheless now pay the Respondent
money that may well be impossible but most certainly is an extreme
hardship for him to raise as the amounts here involved attest. In
these circumstances, to suggest, as does the Respondent, that the
SSAP payback provision is a remedial measure of purely contractual
dimensions blinks reality. It is a penalty, and a highly coercive one.8The agreement required the employee to forfeit all wages earnedby working behind the picket line and to pay an additional penalty
of $25 for each day worked. As the Board has recognized,
``[e]xtracting money from an individual is a highly coercive measure
...'' 
Food & Commercial Workers Local 91 (MacDonald MeatCo.), 284 NLRB 1084, 1085 (1987).[Sec.] 7 rights are not lost by a union's plea forsolidarity or by its pressures for conformity and
submission to its regime. [Footnote omitted.]Applying these principles to this case, the employeesat Canterbury, Aloe, and Valley had a statutory right
to resign their union membership and return to work
for their employer during the strike. See, e.g., NLRBv. Textile Workers Local 1029, Granite State Joint
Board, supra. The Respondent had a correlative obliga-tion to accept any proffered resignation and, thereafter,
to refrain from coercing employees in the exercise of
their right to refrain from concerted activity. Machin-ists Local 1414 (Neufeld Porsche-Audi), supra. TheRespondent, however, concedes that it has sought en-
forcement of the reimbursement provision of rule 7 of
the SSAP against employees who had resigned from
the Respondent prior to returning to work.Contrary to the Respondent, we find that this ruleimposes a financial penalty on those employees who
return to work for their employer after receiving SSAP
benefits. In this regard, we find it significant that rule
7 does not require reimbursement of SSAP benefits by
individuals who, during a selective strike, go to work
for any employer other than the employer which is the
target of the selective strike5The Board has found thata union may lawfully withhold strike benefits from
those individuals who return to work during a strike in
furtherance of a ``policy of husbanding its strike treas-
ury by limiting payments to those who had `need' for
the benefits.'' Colton Mfg. Co., 254 NLRB 696 (1981).In Colton, the ``need-based'' aspect of the strike bene-fits program was evidenced by the fact that ``even the
most loyal and active participants ... will not receive

benefits ... if they are receiving any substantial earn-

ings from employment (without regard to the identity
of the employing source of such earnings).''Here, in contrast, the reimbursement requirementwas limited to those who returned to work for the
struck employer before the strike had ended. Individ-
uals who went to work for any other employer were
not subject to this requirement6In the absence of theneutral considerations present in Colton, the reimburse-ment provision of rule 7 is clearly ``punitively linked
to [employees'] strike breaking activity.''7In Sheet Metal Workers Local 9 (Concord Metal),297 NLRB 86 (1989), the Board found that the main-
tenance and enforcement of an agreement by employ-
ees to refrain from returning to work during a strike,
and to pay a financial penalty if they violated this
agreement, was unlawful as applied to them following
their resignation from the union. The Board found that
the monetary penalties imposed under the agreement
unlawfully restricted the employees' right to refrain
from participation in the strike8The Board also foundthat the agreement unlawfully restrained the employ-
ees' right to resign from the union. As the judge ex-
plained, it effectively made them ``involuntary mem-
bers of the Union for the purpose of fining them for
crossing the picket line ....'' Id. at 89. See also
Sheet Metal Workers Local 29 (Metal-Fab, Inc.), 222NLRB 1156 (1976).Like the agreement in Concord Metal, the enforce-ment of the reimbursement rule in this case exacts a
financial penalty from those employees who exercise
their rights to return to work after resigning from the
Union. In addition, enforcement of the reimbursement
provision of rule 7 effectively allows the Respondent
to treat employees who have resigned from the union
as members for the purpose of imposing such pen-
alties. We therefore find that, by enforcing this rule
against individuals who resigned their membership in
the Respondent, the Respondent unlawfully restrained
and coerced employees in the exercise of their Section
7 rights, discussed above, to resign from the Union and
to refrain from concerted activity. Similarly, the Re-
spondent's maintenance of the reimbursement rule,
which the Respondent concedes it will continue to en-
force against strikers who resign and return to work,
and its threat to enforce this provision against strikers 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9The Respondent argues that the Board has ``no jurisdiction'' overthis case because a collection action pursuant to the SSAP reim-
bursement provision is purely an internal union matter. The Re-
spondent is wrong. As we have shown, the reimbursement rule di-
rectly affects employees who have resigned their membership in the
Respondent and operates to coerce and restrain members and non-
members in the exercise of their Sec. 7 rights to resign from the
union and elect not to continue to participate in the strike, apart from
any internal union affairs. See Machinists Local 1994 (O.K. Tool),215 NLRB 651, 653 (1974).10In view of this finding, we find it unnecessary to decide in thiscase whether the Respondent could lawfully apply the reimburse-
ment provision of rule 7 to strikers who returned to work but did
not resign from the Respondent.11The stipulation of facts states that the General Counsel ``doesnot seek a remedy in regard to United Mine Workers of America
(Canterbury Coal Company), Cases 6±CB±7601 and 6±CB±7779, as
the parties in those cases have resolved their disputes.''who resign and return to work also constitute unlawfulrestrictions of the employees' Section 7 rights.9The Respondent contends that all members who par-ticipate in the SSAP voluntarily undertake a contrac-
tual commitment to repay the benefits they received on
their return to work and that holding them to that
promise cannot be considered ``restraint or coercion''
within the meaning of Section 8(b)(1(A). This conten-
tion, as noted by the Seventh Circuit in NLRB v. SheetMetal Workers Local 73 (Safe Air), 849 F.2d 501, 504(7th Cir. 1988), was rejected in the Supreme Court's
Pattern Makers' decision which ``clearly accepted theproposition that a union member can be coerced and
restrained by a condition voluntarily accepted when
compliance with the condition would interfere with the
employee-member's exercise of his Section 7 rights.''
See also Granite State, supra at 217±218. ConcordMetal, supra.Finally, the Respondent, relying on NLRB v. Allis-Chalmers Mfg. Co., 388 U.S. 175 (1967), contendsthat the SSAP involves an internal union matter and,
as such, is outside the Board's jurisdiction. In Allis-Chalmers, the Court held that a union does not violatethe Act by fining members who return to work during
a strike, concluding that Congress had not intended to
regulate a union's internal affairs in those cir-
cumstances. In that case, however, as the Court em-
phasized in Granite State, those fined ``enjoyed fullunion membership,'' whereas in the present case, as in
Granite State, those fined had resigned from the union.In sum, we find for the reasons stated above that theRespondent's maintenance, enforcement, and threat to
enforce the reimbursement provision of rule 7 against
strikers who resigned from the Respondent and re-
turned to work constituted restraint and coercion in
violation of Section 8(b)(1(A) of the Act.10CONCLUSIONSOF
LAW1. Canterbury Coal Company, Aloe Coal Company,and Valley Coal Company are employers engaged in
commerce within the meaning of Section 2(2), (6), and
(7) of the Act.2. The Respondent, United Mine Workers of Amer-ica, AFL±CIO is a labor organization within the mean-
ing of Section 2(5) of the Act.3. By maintaining, enforcing, and threatening to en-force the reimbursement provision of rule 7 of its Se-
lective Strike Assistance Program, the Respondent has
restrained and coerced and is continuing to restrain and
coerce employees in the exercise of rights guaranteed
by Section 7 of the Act in violation of Section8(b)(1)(A) of the Act.4. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaning
of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(b)(1)(A)
of the Act, we shall order it to cease and desist and
to take certain affirmative action designed to effectuate
the policies of the Act.We shall order the Respondent to expunge the reim-bursement provision of rule 7 from its Selective Strike
Assistance Program which provides: ``Anyone who
was a recipient of strike assistance and returned to
work during that selective strike shall owe the Inter-
national Union reimbursement of all strike assistance
previously paid him/her during that strike (including
medical costs).'' See Neufeld, supra; Sheet MetalWorkers Local 73 (Safe Air), 274 NLRB 374, 375±376(1985). In addition, we shall order the Respondent to
refund to employees who resigned their membership
and returned to work for their employer all moneys
which they may have paid to the Respondent pursuant
to the reimbursement provision of rule 7 of the Selec-
tive Strike Assistance Program, with interest to be
computed in the manner set forth in New Horizons forthe Retarded, 283 NLRB 1173 (1987).11ORDERThe National Labor Relations Board orders that theRespondent, United Mine Workers of America,
Avonmore, Pennsylvania, their officers, agents, and
representatives, shall1. Cease and desist from
(a) Maintaining, enforcing, and threatening to en-force the reimbursement provision of rule 7 of its Se-
lective Strike Assistance Program which provides:
``Anyone who was a recipient of strike assistance and
returns to work during that selective strike shall owe
the International Union reimbursement of all strike as-
sistance previously paid him/her during that strike (in-
cluding medical cost).'' 521MINE WORKERS (CANTERBURY COAL)12If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(b) In any like or related manner restraining or co-ercing employees in the exercise of rights guaranteed
by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Expunge the reimbursement provision of rule 7set forth above from its Selective Strike Assistance
Program guidelines and applications.(b) Refund to employees who resigned their mem-berships and returned to work for their employer, with
interest, all moneys which they may have paid to the
Respondent pursuant to the reimbursement provision of
rule 7 of the Selective Strike Assistance Program.(c) Post at it business offices, meeting halls, andother places where notices to their members are cus-
tomarily posted copies of the attached notice marked
``Appendix.''12Copies of the notice, on forms pro-vided by the Regional Director for Region 6, after
being signed by the Respondent's authorized represent-
ative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in
conspicuous places including all places where notices
to members are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
maintain, enforce, and threaten to en-force the following reimbursement provision of rule 7
of our Selective Strike Assistance Program:Anyone who was a recipient of strike assistanceand returns to work during that selective strike
shall owe the International Union reimbursement
of all strike assistance previously paid him/her
during that strike (including medical costs).WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
you by Section 7 of the Act.WEWILL
expunge the reimbursement provision ofrule 7 set forth above from our Selective Strike Assist-
ance Program guidelines and applications.WEWILL
refund to any employee who resigned theirunion membership and returned to work for their em-
ployer, with interest, all moneys which they may have
paid to us pursuant to the reimbursement provision of
rule 7 of the Selective Strike Assistance Program.UNITEDMINEWORKERSOF
AMERICA